Citation Nr: 1450731	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a left shoulder disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision the RO granted service connection for left shoulder instability, and assigned a 20 percent rating, effective from June 25, 2010.  

The Veteran and his fiancée testified at a Travel Board hearing in July 2012 before the undersigned Veterans Law Judge.  

During the appeal, in an August 2012 rating decision the RO granted a temporary total convalescent rating from June 14, 2012 to September 30, 2012, under 38 C.F.R. § 4.30 (2012); and reverting to 20 percent from October 1, 2012.  The period of the temporary total convalescent rating from June 14, 2012 to September 30, 2012, is not part of this appeal.

In September 2013 the Board remanded the case for further development.  In that decision the Board recognized its jurisdiction of the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  For the period from June 25, 2010 to June 13, 2012, residuals of a left shoulder disorder are productive of frequent episodes of recurrent dislocation at the scapulohumeral joint and guarding of all arm movements; there is no loss of the humeral head or nonunion of the shoulder joint or fibrous union of the humerus; and movement remains possible in all planes of motion of the left shoulder, and the arm is not limited in motion to 25 degrees from the side.

2.  For the period from October 1, 2012, residuals of a left shoulder disorder are not productive of frequent episodes of recurrent dislocation at the scapulohumeral joint and guarding of all arm movements, or loss of the humeral head or nonunion of the shoulder joint or fibrous union of the humerus; and movement remains possible in all planes of motion of the left shoulder, and the arm is not limited in motion to midway between the side and the shoulder.

3.  The rating schedule for evaluation of the Veteran's shoulder disability is adequate for evaluating his disability.

4.  The Veteran's service-connected disability does not preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for residuals of a left shoulder disability for the period from June 25, 2010 to June 13, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).

2.  The criteria for a disability rating in excess of 20 percent for residuals of a left shoulder disability for the period from October 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

This appeal arises from the Veteran's disagreement with the initial evaluation assigned for his left shoulder disability following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

A letter in October 2013 satisfied the duty to notify provisions with respect to the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  That letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claim for higher ratings including TDIU.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2). 

VA examinations were conducted and findings were obtained in September 2010, December 2011, and May 2014.  The examination reports provide comprehensive and adequate subjective complaints, examination findings, and medical opinions associated with the Veteran's left shoulder disability.  The Veteran has not argued, and the record does not reflect, that these examinations reports are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that no additional action is needed and the Veteran is not prejudiced by adjudication of the appeal at this time.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

I.  Shoulder Disability Rating

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of the shoulder.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides for the evaluation of a shoulder or arm disability if there is ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a.  

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level is rated as 20 percent; limitation of motion of the arm to midway between the side and shoulder level is rated as 30 percent; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 provides that impairment of the humerus with recurrent dislocation of the scapulohumeral joint, is rated 20 percent if with infrequent episodes, and guarding of movement only at shoulder level; and rated 30 percent if with frequent episodes and guarding of all arm movements.  Impairment of the humerus:  with fibrous union is rated 50 percent; with nonunion (false flail joint) is rated 60 percent; and with loss of head (flail shoulder) is rated 80 percent. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5203, a 20 percent evaluation, the maximum available under this section, is assignable for dislocation of the clavicle or scapula, or nonunion with loose movement.  This code also allows that alternatively, the disability may be rated on impairment of function of the contiguous joint.  

As Diagnostic Codes 5201, 5202 and 5203 contemplate impairment of movement of the left shoulder, consideration of such symptomatology as painful motion, functional loss due to pain, and excess fatigability is warranted in determining an appropriate evaluation.  See DeLuca, 204-07; 38 C.F.R. §§ 4.40, 4.45. 

Analysis

The record reflects that the Veteran is "ambidextrous", but for evaluative purposes, the Board finds the Veteran's left arm as the dominant upper extremity.  The Veteran's service-connected left shoulder disability, identified by the RO as left shoulder instability, is evaluated as 20 percent disabling under criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5203 on the basis of impairment of the clavicle or scapula.  See 38 C.F.R. § 4.27.  A rating in excess of 20 percent is not assignable under that code.  

There also is no evidence at any time, of ankylosis of scapulohumeral articulation to warrant a higher evaluation under Diagnostic Code 5200; or of limitation of motion of the arm to midway between the side and shoulder level, on which to warrant an evaluation higher than 20 percent under Diagnostic Code 5201.  VA examinations dated from 2010 through 2014 show that the Veteran has motion of the left shoulder.  At a minimum, during this period, forward flexion ranged from zero to 140; abduction from zero to 120.  Moreover, even when considering the Veteran's complaints and objective findings, which include pain, repetitive use, clicking or catching, his range of motion results still do not more nearly approximate the criteria for the assignment of a higher evaluation.

However, under Diagnostic Code 5202 the assignment of a 30 percent rating from June 25, 2010 through June 13, 2012 is appropriate.  As reflected in the December 2011 VA examination report, the clinical evidence prior to the Veteran's June 14, 2012 left shoulder surgery shows evidence of frequent dislocations and frequent subluxations of the left shoulder.  Such symptomatology is consistent with criteria under Diagnostic Code 5202 for a 30 percent rating.  After affording the benefit of the doubt to the Veteran's claim, the Board finds that a 30 percent rating is warranted for residuals of a left shoulder disorder for the complete period of service connection prior to the June 14, 2012 left shoulder surgery. 

A higher initial disability rating is not warranted.  There is no evidence of other impairment of the humerus involving loss of head, nonunion, or fibrous union, as required under Diagnostic Code 5202 for a disability rating higher than 30 percent.  As discussed above, there is no evidence of ankylosis or any extent of limitation of motion to warrant a higher rating under pertinent codes, even with consideration of factors under Deluca.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202; DeLuca 206-07.

As previously noted, a temporary total convalescent was in effect from June 14, 2012 through September 30, 2012.  

Thereafter, the clinical evidence for the period from October 1, 2012 does not show that the left shoulder disability meets any schedular criteria for an initial disability rating higher than 20 percent.  As reflected in findings of the May 2014 VA examination, the evidence during that period shows infrequent recurrent dislocations of the left shoulder glenohumeral (scapulohumeral) joint.  Such symptomatology is consistent with criteria under Diagnostic Code 5202 for a 20 percent rating.  There is no evidence of symptoms productive of recurrent dislocations of the scapulohumeral joint with frequent episodes and guarding of all arm movements, so as to warrant a higher rating of 30 percent under that code. 

There is also no evidence of other impairment of the humerus involving loss of head, nonunion or fibrous union as required under Diagnostic Code 5202 for a rating higher than 20 percent.  As discussed above, there is no evidence of ankylosis or any extent of limitation of motion to warrant a higher rating under pertinent codes, even with consideration of factors under Deluca.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202; DeLuca 206-07.

In summary, while the evidence warrants a 30 percent rating for the period from June 25, 2010 to June 13, 2012, the preponderance of the evidence is against the grant of an initial disability rating in excess of 30 percent at any time during the period from June 25, 2010 to June 13, 2012, or in excess of 20 percent at any time from October 1, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether referral for extraschedular consideration is warranted.  Although, the Veteran's service-connected residuals of a left shoulder disorder results in musculoskeletal symptomatology causing occupational and social impairment, the rating criteria reasonably describe the Veteran's disability level and musculoskeletal symptoms due to that disability.  As set forth above, a 30 percent rating for frequent episodes and guarding of arm movements has been assigned prior to June 13, 2012 and a 20 percent rating for infrequent episodes and guarding of arm movements from October 1, 2012.  At no time during the rating period on appeal has evidence of ankylosis or impairment of motion so as to warrant the assignment of a higher rating been demonstrated.  See VA examination reports dated from 2010 to 2014.  While the Veteran has experienced some occupational and social impairment, his functional loss in these areas is contemplated by the rating schedule, see 38 C.F.R. § 4.1.  As such, the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014). 

2.  TDIU

In the September 2013 Board decision the Board determined that the evidence then of record raised the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  This was based in part on clinical evidence and testimony given at the July 2012 Travel Board hearing, at which time the Veteran was recently unemployed and still in a cast following his June 2012 left shoulder surgery.

Entitlement to a TDIU requires the presence of an impairment so severe that it is precludes the average person from following a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulatory scheme for a TDIU provides both objective and subjective criteria.  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. 

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, if the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).  Consideration is given to the Veteran's background, including employment and educational history.  Id.

Service connection is in effect only for residuals of a left shoulder disorder, which is rated as 30 percent disabling from June 25, 2010 to June 13, 2012; and following a temporary total convalescent rating from June 14, 2012 to September 30 2012, is rated as 20 percent disabling from October 1, 2012.  Thus, the Veteran does not meet the minimum schedular threshold requirement of 60 percent or more to be considered for a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU may be awarded on an extra-schedular basis even if a Veteran fails to meet the applicable percentage standards under 38 C.F.R. § 4.16(a), if he is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).   

The RO has not submitted the TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As the Board cannot award a TDIU in the first instance, the question becomes whether the Board should remand this case to the RO for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

At the time of his September 2010 VA examination, the Veteran reported that his occupation was building engineer and that he had difficulty in overhead use and lifting more than 15 pounds due to left shoulder pain.  The examiner cited this as the only functional impairment with respect to the Veteran's occupation.  At the time of the Veteran's December 2011 VA examination he was currently working maintaining electrical and HVAC systems.

The Veteran underwent left shoulder surgery in June 2012 and received a temporary total convalescent rating during the period from June 14, 2012 until September 30, 2012.  During that period he testified in July 2012 that he was unemployed since April 2012 because of the left shoulder disability.  

At the time of the May 2014 VA examination, the Veteran had recently started working as a mechanical engineer with tasks involving physical work.  The examiner opined that the Veteran was able to secure substantially gainful occupation, both active and sedentary. 

Based on the foregoing evidence, the Veteran's service-connected left shoulder disability does cause some functional impairment.  He has problems with his left shoulder disability, but these factors are reflected in the current rating of 20 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disability may cause some economic inadaptability, this is taken into account in the assigned evaluation that is in effect.  

Given that the Veteran is employed, the left shoulder disability is not shown to cause the Veteran to be unemployable.  Referral of this claim to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disability alone is of sufficient severity to produce unemployability, so as to warrant a TDIU; there is no doubt to be resolved; and assignment of a TDIU is not warranted.  


ORDER

Entitlement to a 30 percent disability rating for residuals of a left shoulder disorder for the period from June 25, 2010 to June 13, 2012 is granted.

Entitlement to a disability rating in excess of 20 percent for residuals of a left shoulder disorder for the period from October 1, 2012 is denied.

Entitlement to a TDIU is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


